Fallon, J. (dissenting).
We respectfully dissent. The issue in this case is restricted to the delay occasioned by a mechanically defective ambulance and is one of first impression in the courts of this State. The issue has been addressed, however, by courts in other States. In Macon-Bibb County Hosp. Auth. v Continental Ins. Co. (196 Ga App 399, 396 SE2d 50), a Georgia appellate court held that delay did not constitute an accident within the contemplation of the policy, in part because the plaintiff was not actually in the ambulance when the mechanical failure occurred. Furthermore, the court noted that the policy expressly excluded mistreatment during transportation by ambulance personnel. The court found that it would be unreasonable to deny coverage for a negligence cause of action after a plaintiff had entered the ambulance, while a plaintiff who had not yet entered would have coverage (Macon-Bibb County Hosp. Auth. v Continental Ins. Co., supra, 196 Ga App, at 401, 396 SE2d, at 52). The court in Macon-Bibb failed to acknowledge, however, that a cause of action for negligent treatment would not fall under the "ownership, maintenance or use” clause that also must be satisfied to trigger coverage under the automobile policy. Consequently, whether Memorial Ambulance Service, Inc. (Memorial) is entitled to coverage for a claim of negligent treatment is irrelevant to whether it has coverage for a claim resulting from delay due to mechanical failure.
In a case factually similar to this one, the Oregon Supreme Court determined, en banc, that delay occasioned by mechanical failure constituted negligence arising out of the "maintenance or use” of the ambulance, and held that the insurer had a duty to defend the ambulance service (Oakridge Community Ambulance Serv. v United States Fid. & Guar. Co., 278 Ore 21, *121563 P2d 164). Although the court in Oakridge did not address the question whether a delay may constitute an "accident” or "occurrence” as defined in the policy, it seems abundantly clear that, under the terms of the instant policy, a mechanical breakdown of an ambulance constituted an "accident”. Policies of insurance are construed liberally in favor of the insured and strictly against the insurer and "must be considered in light of existing law and, in the absence of ambiguity, words are to be given their ordinary meaning” (State Farm Mut. Auto. Ins. Co. v Westlake, 35 NY2d 587, 591). Furthermore, " 'it is customary to look at the casualty from the point of view of the insured, to see whether or not, from his point of view, it was unexpected, unusual and unforeseen [citations omitted]’ ” (Miller v Continental Ins. Co., 40 NY2d 675, 677). An ambulance, by necessity, must have a greater degree of reliability than an ordinary passenger vehicle. It can hardly be gainsaid that a mechanically unreliable ambulance may result in injuries to the ambulance company’s patrons, and that the failure of such a vehicle to function properly would constitute an " 'unexpected, unusual and unforeseen’ ” occurrence (Miller v Continental Ins. Co., supra, at 677).
Supreme Court properly ruled that the accident arose out of the "ownership, maintenance or use” of the ambulance. In determining whether an accident arises from the ownership, maintenance or use of an automobile, the allegations in plaintiff’s complaint must satisfy a three-part test, to wit: (1) the accident must arise from the inherent nature of the automobile; (2) the accident must arise within the natural territorial limits of the automobile; and (3) the automobile must not merely contribute to the cause of the injury, but must, itself, produce the injury (see, U.S. Oil Ref. & Mktg. Corp. v Aetna Cas. & Sur. Co., 181 AD2d 768; see also, 6B Appleman, Insurance Law and Practice § 4317, at 367-369; Goetz v General Acc. Fire & Life Assur. Corp., 47 Misc 2d 67, 69, affd 26 AD2d 635, affd 19 NY2d 762). We conclude that the facts herein satisfy that three-part test. The requirement that the accident arise out of the inherent nature of the automobile is most closely linked to the "motor vehicle qua motor vehicle” test enunciated by this Court in Reisinger v Allstate Ins. Co. (58 AD2d 1028, affd 44 NY2d 881). In Reisinger, it was held that injuries arising out of an explosion of a gas cooking stove in a motor home did not arise out of the use of motor vehicle as a motor vehicle, but out of the use of equipment built into the vehicle to serve some other function. *122Here, the mechanical breakdown of the vehicle itself, rendering it impossible to transport the patient, unquestionably involved the "inherent nature of the vehicle”. The second part of the test, involving the natural territorial limits of the vehicle, was also clearly met. The patient was actually placed into the ambulance when it failed. We need not now consider whether a breakdown of the vehicle before it reached the patient would meet that part of the test (cf., Oakridge Community Ambulance Serv. v United States Fid. & Guar. Co., supra, 278 Ore, at 27-28, 563 P2d, at 168). Finally, the third part of the test, that the vehicle must produce the injury, is also met. The complaint herein alleges in essence that decedent’s death was due in whole or in part to Memorial’s negligence in failing to transport decedent promptly to the hospital. If plaintiff can prove at trial that decedent’s death was due to the failure to transport him to the hospital in the time that it would have taken the original vehicle to negotiate the trip, then plaintiff will have met his burden of demonstrating that the mechanical failure of the ambulance was a cause of decedent’s death.
Accordingly, we would affirm the order of Supreme Court declaring that Lumbermen’s is required to defend Memorial in the action brought by plaintiff.
Doerr and Boehm, JJ., concur with Lawton, J.; Fallon, J., dissents and votes to affirm in a separate opinion in which Green, J. P., concurs.
Order reversed, on the law, without costs, cross motion denied, motion granted, and judgment granted in accordance with the opinion by Lawton, J.